Title: To James Madison from Fulwar Skipwith, 25 September 1807
From: Skipwith, Fulwar
To: Madison, James



Sir
Paris 25th. Sepr. 1807

Since the date of my letter to you of the 24th. of last April there has been but one of the Prize Cases, with which I am charged, adjudged; & this is the Alexander & Cargo, Capt. Laughton, belonging to Norfolk, both of which have been restored.
This almost total suspension of proceedings on the part of the Council of Prizes, I had learned some months since, in an informal manner, was occasioned by the doubts which originated with the Council on the following points;
1stly.  Whether the decree of Novr. 21st. should be considered as a departure from the existing Treaties, so as to apply to such neutral Nations as by their Treaties were allowed a free trade, & the priviledge of neutralizing Enemys property?
2dly.  Whether it should apply in all cases to the Vessel, so as to make it good prize when, in ballast she is met with after having entered a British port, either by stress of Weather, or by capture?
3dly.  Whether the clause of the decree which says that one half of the proceeds of British Goods seised on the French or conquered Territory, shall be appropriated towards indemnifying French sufferers by British spoliation, must obtain also when captured by Privateers in the seas?
To these queries, Mr. de la Grange, the lawyer employed by me at the Council of Prizes, obtained private access to the following answers which it appears have been just notified to that Court by an order of his Majesty the Emperor, viz
To the first point, that there being no exception made by the decree, there ought not to be any in its application;
To the second, that, it must be suffered to lay over for farther consideration;
To the last, the answer was in the affirmative.
Mr. de la Grange was not allowed to take a copy of the communication containing the answers above recited, but on his return home yesterday he committed them from memory to writing, & favored me with a note of them, as also Capt. Alexr. Maclure, Commander of the Ship Horizon, whose Cause is now depending in the Council of Prizes.  Capt. Maclure immediately waited on Genl. Armstrong with his information, which renders it unnecessary to communicate mine, & the Genl. assured him that he would on that very day address a Note on the subject to his Excellcy the Minister of exterior Relations; it is to be presumed, therefore, that the General will soon be able to furnish you with more ample information on this interesting topic than myself.  I dare not hope, let the result of his investigation be what it may, that he will communicate it either to my Colleagues generally in France, or to me, since, except to Mr. Lee, he has never Condescended to answer their letters, & with respect to myself, has not since my return from the United States at least, instructed or informed me on any subject, whatever, connected with the safety or interest of our Navigation & Commerce.  I have the honor to be with great consideration and respect, Sir, Your Mo. Ob. Servt.

Fulwar Skipwith

